Citation Nr: 1606957	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  13-04 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a disability manifested by numbness and tingling of the bilateral hands, to include as secondary to a cervical spine disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1974 to September 1982 and from August 1990 to July 1991.

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  
 
In November 2015 the Veteran testified at a Video Conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.

The record reflects that the Veteran served in the Southwest Asia Theater of Operations during the Persian Gulf War.  The Veteran asserts that he currently experiences numbness and tingling in his hands and fingers.  

Compensation may be paid to any Persian Gulf War veteran "suffering from a chronic disability resulting from an undiagnosed illness (or combination of undiagnosed illnesses)."  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(b).  Such chronic disability must have manifested either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more no later than December 31, 2016, and must not be attributed to any known clinical diagnosis by history, physical examination, or laboratory tests.  Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(2). Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period       will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  Id. at (a)(3).

The January 2013 Statement of the Case (SOC) issued to the Veteran did not include 38 C.F.R. § 3.317 pertaining to Persian Gulf claims.  Therefore, the Veteran should be provided with a Supplemental Statement of the Case (SSOC) which includes this regulation.

The September 2012 VA nerve examiner noted there was insufficient clinical evidence to support a diagnosis of radicular neuropathy of the cervical spine because neurological examination at that time was normal.  However, a January 2016 VA neck examiner noted decreased sensation in the Veteran's hands and fingers, but indicated the Veteran did not have radicular pain or other signs or symptoms due to radiculopathy.  In light of the current objective findings, it is unclear whether the decreased sensation noted on the 2016 examination is attributable to his service-connected cervical spine disability or represents an undiagnosed illness possibly related to his Persian Gulf service.  Accordingly, an additional opinion is warranted.  Relevant ongoing medical records should also be requested.  

Accordingly, the case is REMANDED for the following actions:

1. Obtain VA treatment records dating from February 2015 to the present.  If the requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified    of such.

2. After the above has been completed to the extent possible, return the claims file to the January 2016 VA neck examiner, if available.  If a new examination is deemed necessary to respond to the questions posed, one should be scheduled.  

After reviewing the claims file, the examiner should provide an opinion as to whether the decreased sensation in the hand and fingers noted on that examination are at least as likely as not the result       of the Veteran's service-connected cervical spine disability.  If not, the examiner should provide an opinion as to whether those neurological complaints represent an undiagnosed illness related to the Veteran's service in the Persian Gulf.  The examiner should provide a rationale for the opinions expressed.

3. After completing the requested actions, and any additional action deemed warranted, the AOJ      should readjudicate the claim on appeal.  If the   benefit sought on appeal remains denied, the     Veteran and his representative should be furnished      a supplemental statement of the case (SSOC) which includes the provisions of 38 C.F.R. § 3.317 and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).





